Citation Nr: 0945258	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-00 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
August 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

In September 2009, the Veteran testified before the 
undersigned in a Videoconference Hearing.  A copy of the 
hearing transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R.  § 3.304(f).  Service connection for 
PTSD requires a verified stressor unless the veteran engaged 
in combat.  Id.  The record must contain objective evidence 
(such as evidence that the veteran was awarded a Purple Heart 
or a Combat Infantry Badge) that the veteran engaged in 
combat.

During a Videoconference Hearing before the undersigned, the 
Veteran, through his representative, contended that the 
Veteran received the Combat Infantry Badge.  A thorough 
review of the record does not reflect any verification of 
this citation.  Indeed, the Veteran's DD-214 does not 
indicate receipt of the Combat Infantry Badge.  

As the Veteran's representative argues that there has been 
verification of this award, the Board finds that the 
Veteran's military personnel records, reflecting any such 
citation, should be obtained.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: 
(1)whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Veteran has provided evidence, from VA outpatient 
treatment reports, of a PTSD diagnosis.  Should the personnel 
records reflect that the Veteran did engage with combat with 
the enemy (through an award of the Combat Infantry Badge), a 
VA psychiatric examination should be scheduled to determine 
whether the Veteran's current PTSD is related to his active 
service.

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's military personnel 
file and associate the records obtained 
with the claims file.  Specifically, 
documents that verify the Veteran's 
receipt of the Combat Infantry Badge 
should be associated with the claims 
file.  If no records are available, a 
negative reply should be obtained and 
that reply, along with documentation of 
VA's efforts to obtain those records, 
should be associated with the claims 
file.  If possible, but not required, 
the RO should make a determination the 
CIB has, or has not, been awarded the 
Veteran.  Any evidence the Veteran may 
wish to present regarding this issue 
should be sent to the RO as quickly as 
possible to confirm the award of the 
CIB and to expedite this claim. 

2.	While a CIB is not required to have 
PTSD, in light of the fact that no 
stressor has been confirmed, if, and 
only if, receipt of the Combat Infantry 
Badge is verified, the Veteran should 
be scheduled for a VA psychiatric 
examination to determine whether he 
suffers from PTSD that is related to 
service.  The claims file including a 
copy of this remand must be made 
available to, and be reviewed by, the 
examiner.  The examiner should note 
such review in the examination report.

After the examination, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that any 
current PTSD, had its onset in service 
or is otherwise related to a disease or 
injury in service.  

The examiner should provide a rationale 
for this opinion.  The examiner is 
advised that the Veteran is competent 
to report injuries and symptoms, and 
that the Veteran's reports must be 
considered in formulating the requested 
opinion.

3.	After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the appellant, 
she should be provided with a 
supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The appellant 
should be given an opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


